 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          KEVIN PINE, individually and on
          behalf of all others similarly situated,
 8
                                 Plaintiff,
 9                                                       C17-1826 TSZ
              v.
10                                                       MINUTE ORDER
          A PLACE FOR MOM, INC.,
11
                                 Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     The United States Court of Appeals for the Ninth Circuit having issued an
   opinion in Marks v. Crunch San Diego, LLC, --- F.3d. ---, 2018 WL 4495553 (9th Cir.
15
   Sep. 20, 2018), and the parties having filed a Joint Status Report, docket no. 108, within
   fourteen (14) days thereafter, as required by the Minute Order entered August 28, 2018,
16
   docket no. 107, the stay imposed in said Minute Order is hereby LIFTED, and this case is
   returned to the active docket.
17
          (2)     Plaintiff shall electronically file any amended complaint, as permitted by
18 the Minute Order entered August 28, 2018, docket no. 107, within fourteen (14) days of
   the date of this Minute Order. Any responsive pleading or motion shall be filed within
19 the time allowed by Federal Rule of Civil Procedure 15(a)(3).

20        (3)    Discovery, including class-related discovery, remains stayed pending
   further order of the Court. The Court will issue a scheduling order, if appropriate, after
21 reviewing defendant’s responsive pleading or ruling on any responsive motion brought
   by defendant.
22

23

     MINUTE ORDER - 1
 1          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 11th day of October, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
